Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated November 26, 2021, has been received. By way of this reply, Applicant has amended claims 1, 3, 19, 31, 39, 46, 47, 53, 55-58, 68, and 73, and canceled claims 2, 10, 41, and 45. 
Claims 1, 3-9, 11-40, 42-44, and 46-75 are currently pending. Claims 5-9, 11-18, 20-30, 32-38, 42-44, 48, 50-52, 59-67, 69-72, and 74-75 remain withdrawn from consideration.
Claims 1, 3-4, 19, 31, 39-40, 46-47, 49, 53-58, 68, and 73 are currently under examination.
The rejections of record can be found in the previous Office action, dated August 25, 2021.

Claim Objections
Claims 10, 19, 31, 46-47, 49, 53-54, and 68 were previously objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim. 
Applicant’s amendments to the claims have addressed this issue, and this objection is hereby withdrawn.

Claims 2 and 3 were previously objected to due to typographical errors. 
withdrawn.

Claims 46-47, 53, 55-58, 68, and 73 were previously objected to because of improper dependency to withdrawn claims.
Applicant’s amendments to the claims have addressed this issue, and this objection is hereby withdrawn.

Claim Rejections - 35 USC § 102
Claims 1-4, 39-41, 45, 55-58, and 73 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hegde (WO 2016/196298 A1, cited in IDS).
Applicant’s arguments in view of the amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 19, 31, 39-40, 46-47, 49, 53-58, 68, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Hegde (WO 2016/196298 A1, cited in IDS).
Applicant asserts that the cited prior art does not provide for a reasonable expectation of success, nor does it give indication of which parameters were critical in arriving at the claimed invention.
Applicant's arguments have been considered fully but are not found to be persuasive.
Hegde clearly states that administration of a therapeutically effective amount of a PD-L1 axis binding antagonist is capable of treating bladder cancer (page 1, lines 37-39). Hegde also names durvalumab as an exemplary PD-L1 axis binding antagonist (page 5, line 1). Hegde also provides evidence that treatment with the anti-PD-L1 antibody atezolizumab is efficacious in treating urothelial bladder cancer (Figure 5). Based upon the teachings of Hegde, there would be a reasonable and predictable expectation of success for other anti-PD-L1 antibodies, such as 
Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018). 
Furthermore, as stated previously, determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989).
Applicant has not provided evidence of unexpected superiority of the claimed antibody and dosage that would not have been predictable over the teachings of the prior art. MPEP 716.02(b).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123. The dosage schedules of Hegde (page 61, lines 12-29) encompass the dosage of the instant claims, and the determination of an optimum dosage does not render the claimed invention patentable in absence of evidence as described above. Variations in dosage do not meet the threshold of "varying all parameters" as Applicant argues.

Hegde further teaches that the patient may have previously received treatment with a platinum-based chemotherapy agent (e.g. claim 57 and page 5, lines 20-25), which is pertinent to claim 31.
Hegde further teaches that the anti-PD-L1 antibody may be administered intravenously (e.g. page 60, lines 6-23), which is pertinent to claim 46.
Hegde further teaches that the cancer to be treated may be urothelial carcinoma (e.g. page 27, lines 7-31), which is pertinent to claim 47.
Hegde further teaches that levels of expression of PD-L1 may be detected using immunohistochemistry (e.g. claim 60 and page 39, lines 4-18), which is pertinent to claim 53.
Hegde further teaches that immunohistochemistry for PD-L1 may be performed on formalin fixed and paraffin embedded tumor samples (e.g. claim 58 and page 5, lines 24-34), which is pertinent to claim 54.
Claim 68 describes a result of treatment. As previously stated, Hegde teaches a method of treating a patient suffering from a bladder cancer, the method comprising administering to the patient a therapeutically effective amount of a PD-L1 axis binding antagonist (e.g., page 1, lines 37-39). Hegde further teaches the PD-L1 axis binding antagonist may be durvalumab (e.g. page 5, line 1). 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly In re Spada, 911 F.2d 705, 709, 15 USPQ2d. The instantly claimed active method steps are identical to the method steps taught by Hegde and would therefore elicit identical functional properties whenever performed. As Hegde teaches the same method of treatment steps as the claimed invention, the result of treatment must necessarily be the same. Therefore, Hegde inherently teaches the limitations of claim 68.
This rejection is therefore maintained and extended to include claims 19, 31, 46, 47, 49, 53, 54, and 68, which were not been examined on the merits previously due to objections to improper multiple dependency.

Double Patenting
Claims 1-4, 39-41, 45, 55-58, and 73 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-15, and 20 of copending Application No. 15/149,927 (reference application). 
As the reference application is currently abandoned as of January 6, 2022, this rejection is rendered moot, and it is hereby withdrawn.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            
/CHUN W DAHLE/            Primary Examiner, Art Unit 1644